Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-12-2006

Chadda v. Burcke
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-1359




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Chadda v. Burcke" (2006). 2006 Decisions. Paper 1121.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1121


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                              NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT


                             Nos. 05-1359 and 05-2231
                                    __________

                              SOLANGE CHADDA,
                                       Appellant

                                        v.

                  ALLAN BURCKE; JEANINE GENDRECHI;
                      MARIA TUMOLO; QVC INC;
                             DIANE YOUNG
                         _____________________

                  Appeals From the United States District Court
                     For the Eastern District of Pennsylvania
                            (D.C. Civil No. 04-cv-04386)
                  District Judge: Honorable Michael M. Baylson
                            ________________________

                     Submitted Under Third Circuit LAR 34.1(a)
                                  April 3, 2006

           Before:    ROTH, RENDELL, and AMBRO, Circuit Judges.

                              (Filed: May 12, 2006)
                                _______________

                            OPINION OF THE COURT
                                _______________

PER CURIAM

    Solange Chadda appeals from the dismissal of her pro se complaint by the District
Court for the Eastern District of Pennsylvania.1 We will affirm.

                                              I.

       In 2004, Chadda filed a complaint designated as an antitrust case and making

various allegations regarding the injuries she purportedly suffered from the use of a Diane

Young cosmetic sold by QVC, Inc. Chadda subsequently filed an amended complaint

making additional allegations about the conduct of the defendants. The District Court

first granted Diane Young’s motion to dismiss for failure to state a claim and lack of

subject matter jurisdiction. Supplemental Appendix (“SAA”) 46-48. The District Court

then granted the remaining defendants’, i.e., the QVC defendants’, motion to dismiss for

lack of subject matter jurisdiction. SAA49.

                                              II.

       Our review of the District Court's grant of a motion to dismiss is plenary. Green v.

America Online, 318 F.3d 465, 470 (3d Cir.) 2003. We accept as true the factual

allegations in the complaint and “we draw all reasonable inferences in the light most

favorable to the plaintiff.” Id.

       The federal courts are courts of limited jurisdiction. Kokkonen v. Guardian Life

Ins. Co., 511 U.S. 375, 377 (1994). The district courts have jurisdiction over federal

questions, 28 U.S.C. § 1331, and actions involving parties of diverse citizenship and a


  1
    Chadda’s initial untimely notice of appeal was docketed at C.A. No. 05-1359. After
the District Court granted Chadda’s motion to extend the time to appeal, Chadda filed a
second notice of appeal docketed at C.A. No. 05-2231. The two appeals have been
consolidated.

                                              2
minimum amount in controversy, 28 U.S.C. § 1332(a).

                                              A.

       Section 4 of the Clayton Act provides for a private cause of action for damages by

any person “injured in his business or property by reason of anything forbidden in the

antitrust laws.” 15 U.S.C. § 15(a). Although this statute provides a remedy for

consumers of goods or services for personal use, it does not encompass personal injuries.

Reiter v. Sonotone Corp., 442 U.S. 330, 339 (1979); see also 2660 Woodley Road Joint

Venture v. ITT Sheraton Corp, 369 F.3d 732, 738 (3d Cir. 2004) (recognizing that a

private plaintiff “must do more than simply show an injury causally linked to a violation

of the antitrust laws”; plaintiff “must also prove antitrust injury, which is to say injury of

the type the antitrust laws were intended to prevent”) (internal quotation marks omitted).

Similarly, § 16 of the Clayton Act authorizes injunctive relief, but only for the threat of an

antitrust injury. 15 U.S.C. § 26; In re Warfarin Sodium Antitrust Litig., 214 F.3d 395,

399 (3d Cir. 2000).

       We find that Chadda’s allegations, at most, assert personal injury. Thus, in the

absence of the requisite injury to “business or property”, Chadda has not stated a claim

under the antitrust laws. For the same reasons, Chadda’s allegations of racketeering do

not state a claim under the civil Racketeer Influenced and Corrupt Organizations Act

(“RICO”). See 18 U.S.C. § 1964(c) (only authorizing private cause of actions for persons

injured in their “business or property”); Holmes v. Securities Investor Prot. Corp., 503
U.S. 258, 267 (1992) (recognizing that the RICO civil private action provision was

                                              3
modeled after § 4 of the Clayton Act). Accordingly, Chadda’s complaint fails to state a

claim under the District Court’s federal question jurisdiction.2

                                              B.

       Chadda’s complaint also fails to satisfy the requirements for diversity of

citizenship jurisdiction. Because Chadda alleges that she and all of the QVC defendants

are citizens of Pennsylvania, she fails to assert complete diversity of citizenship. See 28

U.S.C. § 1332(a)(1); Midlantic Nat’l Bank v. Hansen, 48 F.3d 693, 696 (3d Cir. 1995)

(recognizing that to satisfy § 1332(a)(1) jurisdiction no plaintiff can be a citizen of the

same state as any defendant).

                                             III.

       Accordingly, the District Court lacked subject matter jurisdiction over Chadda’s

complaint, and we will therefore affirm.3




  2
   In her brief, Chadda also alleges violations of other commerce and trade statutes. See
Appellant’s Brief at 2-6, 8. However, because these claims were not raised in the District
Court we will not consider them on appeal. See Ross v. Hotel Employees & Restaurant
Employees Int'l Union, 266 F.3d 236, 242 (3d Cir. 2001).
  3
    To the extent Chadda seeks to have a different District Court Judge assigned to the
case, see SAA142, 179, the request is denied as moot.

                                              4